DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                           Information Disclosure Statement
	The information disclosure statement filed on 07/07/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.


                                            Allowable Subject Matter

    
 Claims 1 and 11 are allowed over prior art of record.

The following is an examiner' s statement of reasons for allowance:

In regards to claim 1 and 11, Nakamura et al. (USPN 7854821 B2, “Nakamura”) teaches (Figs. 4A or 4B) a substrate stage, comprising: a base portion having a mounting surface on which a substrate is mounted; an annular support provided on the base portion and configured to support the substrate along an outer peripheral side of the substrate; an annular partition wall provided on the mounting surface and configured to divide the mounting surface into an outer region and an inner region in a radial direction of the substrate mounted on the mounting surface;

However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach while having a plurality of protrusions provided on the mounting surface in the outer region and the inner region and configured to support the substrate with a gap left between an upper end surface of the partition wall and the substrate 

Claims 2-10 and 12-13 are also allowed as being dependent of the allowed independent base claim.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893